Citation Nr: 1757924	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  16-07 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial compensable disability rating for bilateral hearing loss, prior to January 28, 2013, and in excess of 10 percent thereafter.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

LM Stallings, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1963 to April 1966.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  During the pendency of the appeal, a January 2016 rating decision granted a 10 percent disability rating for bilateral hearing loss, effective January 28, 2013.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action is required.


REMAND

The Board finds that additional development is needed prior to adjudication of the issues on appeal to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

Increased Rating for Bilateral Hearing Loss

The Veteran underwent the most recent VA examination for bilateral hearing loss in January 2016.  Based on the objective evidence from that examination, the AOJ granted the Veteran a 10 percent disability rating for bilateral hearing loss, effective January 28, 2013.  The VA examiner noted that the Veteran's hearing loss has worsened since his last evaluation in 2012.  During the January 2016 VA examination, the Veteran also reported that he has difficulty hearing in social situations and must consistently ask people to repeat themselves.  

In February 2016 correspondence from the Veteran, he asserted that his hearing had gotten worse, to the point of affecting his quality of life.  He noted that he cannot enjoy conversation in a group as he cannot hear what is said, he claimed he is isolating himself because he struggles to hear others, he stated his family gets frustrated when he asks them to repeat things, and that he often responds with "the wrong things when [he] is asked a question because [he] can't understand or comprehend the words."  

The Veteran's representative submitted an argument in November 2017, in which he indicated that the Veteran has experienced worsening of symptoms and should be provided a current VA examination to determine the current level of severity of his bilateral hearing loss.  The Veteran's representative argued that the most recent VA examination was too old to adequately evaluate the current severity of the Veteran's bilateral hearing loss, citing Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Considering the above-noted allegations of worsening, remand for a contemporaneous examination to assess the severity of the Veteran's service-connected bilateral hearing loss is warranted.  See Snuffer, 10 Vet. App. at 403.

Manlincon Issue

In his October 2010 claim, the Veteran claimed service connection for tinnitus.  The RO denied service connection for tinnitus in the December 2011 rating decision.  Also in December 2011, the Veteran returned a copy of the Notification Letter from the VA, with a hand-written note next to the denial of service connection for tinnitus, which read, "How Come? Why Not?"  

As the December 2011 correspondence from the Veteran was issued prior to March 24, 2015 (when new appeals processing regulations became effective), submission of a notice of disagreement is governed by 38 C.F.R. § 20.201(b), which allows for submission of a notice of disagreement via a written communication expressing disagreement with an AOJ determination.  38 C.F.R. § 19.23.  The Board construes this communication as a timely notice of disagreement with the December 2011 rating decision.  A statement of the case has not been issued in the matter.  When a statement of the case is not issued following a timely filing of a notice of disagreement, the Board is required to remand the case for such action.  Manlincon v. West, 12 Vet. App. 238 (1999).

Finally, the most recent VA treatment records are from January 2016.  As updated VA treatment records may be relevant to the claim, an attempt should be made to obtain the records upon remand.

Accordingly, the case is REMANDED for the following actions:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.


1.  Issue an SOC for the issue of entitlement to service connection for tinnitus.  Advise the Veteran of his appeal rights.  If an appeal is perfected in this matter, the case should be returned to the Board, if otherwise in order.

2.  Obtain updated VA treatment records from January 2016 to the present.  

3.  Arrange for an audio examination to assess the nature and current severity of the Veteran's service-connected bilateral hearing loss.  The Veteran's entire record must be made available to the examiner in conjunction with the examination.  Any indicated tests and studies should be completed.  Pathology, symptoms (frequency and severity), and any associated impairment of daily and occupational functioning should be described in detail.

4.  After undertaking the above actions and any other necessary development, review the record and readjudicate the claim.  If the claim remains denied, in whole or in part, issue an appropriate supplemental SOC, afford the Veteran and his representative opportunity to respond, and return the record to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



_________________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




